Appeal by the defendant, by permission, from an order of the Supreme Court, Queens County (Spires, J.), dated August 19, 1999, which, without a hearing, denied his motion pursuant to CPL 440.10 to vacate a judgment of the same court, rendered September 9, 1998, convicting him of assault in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the order is affirmed.
Contrary to the defendant’s assertion, he was not denied the effective assistance of counsel'. The failure of the defendant’s attorney to call him and various witnesses to testify at the trial was a matter of strategy (see, People v Benn, 68 NY2d 941; People v Baldi, 54 NY2d 137) and did not deprive him of meaningful and effective representation. Accordingly, the Supreme Court properly denied the defendant’s motion pursuant to CPL 440.10.
The defendant’s remaining contentions are without merit (see, People v Satterfield, 66 NY2d 796; People v Byrdsong, 234 AD2d 468). Bracken, J. P., Santucci, Thompson and Sullivan, JJ., concur.